On July 1, 2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with five (5) years suspended, for the offense of Burglary, a felony; Count II: Fifty (50) years in the Montana State Prison, with twenty-five (25) years suspended for the offense of Sexual Intercourse Without Consent, a felony; and Count III: Commitment to the Lake County Jail for a term of one (1) year, for the offense of Partner or Family Member Assault, a misdemeanor. Counts II and III shall run concurrently with Count I.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Benjamin Anciaux. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly excessive given the relationship of the parties over time and up to the night before the incident.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to the following: Count I: Twenty (20) years in the Montana State Prison, with Five (5) years suspended; Count II: Forty (40) years in the Montana State Prison, with Twenty (20) years suspended; and Count III: One (1) year in the Lake County Jail. Counts I, II *26and III shall run concurrently with each other. The terms and conditions shall remain as imposed in the July 1, 2004 judgment.
Done in open Court this 7 th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Member, Hon. Randal Spaulding.